Citation Nr: 1450831	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for prostate cancer, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1969 to September 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in June 2014; the hearing transcript has been associated with the file and has been reviewed.  


FINDING OF FACT

The Veteran was exposed to herbicides while on active duty at Udorn Air Force Base in Thailand in 1971 and 1972.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for prostate cancer alleging that it resulted from exposure to herbicides during service.

In June 2009, the RO denied service connection for prostate cancer, and because the Veteran did not appeal that decision or submit new and material evidence within one year of that decision, it became final.  The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The Board finds that new and material evidence has been submitted, to include the Veteran's statements with respect to his contended herbicide exposure in Thailand.  Therefore, the claim is reopened.

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Prostate cancer is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").  Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  

The May 2010 bulletin identifies several bases in Thailand, including Udorn Air Base, where the Veteran's service records indicate he was stationed.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The existence of a current disability is not at issue in this case.  Post-service VA medical treatment records show that the Veteran has been diagnosed with prostate cancer.  The Veteran contends he is eligible for the presumption of exposure to herbicide based on his service during Vietnam and/or Thailand.

The Board finds that giving the Veteran the benefit of the doubt the evidence shows that he was, based on his duties and his locations, exposed to herbicides at Udorn Air Base.

The Veteran's performance reports from his time at Udorn reflect that he worked as an intercept control technician, which involved monitoring radar for aircraft in the area, as well as fuel state, ammunition, and oxygen checks.  He testified at his Board hearing that the operations area where he worked was at the end of a runway about 30 feet from the perimeter of the base.  

In a February 2013 statement the Veteran also contended that as an enlisted member of the squadron he was on a regular rotating schedule to augment the security police walking the perimeter.

The Veteran also testified at his Board hearing that the screened-in barracks where he lived were close to the perimeter.  He submitted  photographs showing buildings very close to the perimeter fence that he indicated were latrines.  He stated that the barracks were immediately in front of the latrines and thus only about 150 feet from the perimeter.  

The Veteran claims he served on guard duty and described duties that brought him in close proximity to the perimeter of the bases.  These duties seem consistent with his MOS (military occupational specialty) and are not inconsistent with his performance evaluations or other credible evidence.  The Board finds the Veteran's testimony credible.  As such, the Board acknowledges herbicide exposure on a facts found basis.

Thus, the Board finds that the Veteran was exposed to herbicides in service.  Given the above, the Board concludes that the Veteran is entitled to presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection for prostate cancer is granted as due to in-service herbicide exposure.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  



ORDER

Service connection for prostate cancer is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


